DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments and Arguments filed 5/13/2021
The amendments correct the previous informalities, and therefore the corresponding objections/112 rejections are withdrawn.
The amendments significantly change the scope of the claims, necessitating new grounds for rejection. Therefore, the applicant’s arguments regarding the previous rejections have been considered but are deemed moot as they do not fully apply to the current rejection. Nevertheless, pertinent subjects in the arguments are addressed:
The amendment to claim 1 is seen to be further disclosed by Reed (US 4236406). Reed is seen to disclose a “single integral tube body” as the pipe sections form a single assembly having a single continuous flow path (read on “single integral”). The claim is not seen to require a monolithic tube body.
It is preemptively addressed that, in the future, if claim 1 contained an explicit recitation of a monolithic tube body, then that feature would not be disclosed by Reed. However, said feature would likely be obvious.
The amendment to claim 12 is seen to be further taught by Yuan (2040252254), as explained in the updated rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-8, 10-12, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (US 4236406) in view of Yuan et al (US 20140252254).

Regarding claim 1, Reed (FIG 1) discloses “A fluid flow tube (10) comprising: 
a single integral tube body (16, 92; seen as “single integral body” as they form a single rigid tube assembly having a single continuous flow path) defining a first cavity (opening in 34) for receiving a first ultrasonic sensor (26, sensor array described in Column 3 lines 48-64) and having a first longitudinal axis (axis of 34, 26, diagonal to horizontal axis) intersecting a longitudinal axis of the single integral tube body (evidenced in FIG 1); 
the single integral tube body defining a second cavity (opening in 32) for receiving a second ultrasonic sensor (24, described in Column 3 lines 48-64) and having a second longitudinal axis (axis of 32, 24, diagonal to horizontal axis) aligned with the first longitudinal axis (see FIG 1) such that the first longitudinal axis and the second longitudinal axis are the same (shown in FIG 1, 32 and 34 are coaxial by design to allow head-on communication between 26 and 24); and 
the single integral tube body including: 
a first tubular portion (16) having a first transverse inner cross sectional area (area of 16) that extends to a first end (left end) of the tube body (16), and 

	Reed does not explicitly state “[and a second tubular portion] defining a third cavity having a second transverse inner cross sectional area larger than the first transverse inner cross sectional area of the first tubular portion, wherein the second transverse inner cross sectional area extends to a second end of the single integral tube body, and the third cavity is [sized to receive a shut-off valve]”. It is noted that Reed clearly necessitates an assembly means for assembling valve 90 into the tube body, which is merely shown as a schematic box, into the pipe path of 92.
However, Yuan (FIG 2) teaches a valve in a flow path (and therefore analogous to Reed; further compatibility evidenced by threads 1b), the valve 4 being located within a tubular housing 1 (read on “tube body”) having an inlet portion 1a (corresponding to “first tubular portion”, of which comprises the “first transverse inner cross sectional area”), central portion between 5 and 1b, and outlet portion 1b (central and outlet read on “second tubular portion”), 
the portions increasing, from left to right, in interior size from 5 to the right opening (read on “second end”, of which comprises “a second transverse inner cross sectional area”), forming a horizontal cup-like cavity (read on “third cavity”, and furthermore the area of the cavity being larger than the inlet read on “a second transverse inner cross sectional area larger than the first transverse inner cross sectional area of the first tubular portion”) in the central and outlet portions, the cup-like cavity capable of receiving valve 4 (read on “sized to receive a shut-off valve”).
Therefore it would have been obvious, at the time of filing, to modify the tube body and the corresponding valve space and configuration of Reed such that it comprises “and a second tubular portion] defining a third cavity having a second transverse inner cross sectional area larger than the first transverse inner cross sectional area of the first tubular portion, wherein the second transverse inner 

Regarding claim 3, Yuan (FIG 2) further teaches “wherein the third cavity (interior from 5 to open right end) is defined by a hollow structure (1 is hollow) to enclose the shut-off valve (see FIG 2), the structure including an opening (2b) to receive a stem (2) of the shut-off valve (4).”

Regarding claim 5, Yuan (FIG 2) further teaches “wherein the hollow structure (2a) has at least one of: a cylindrical shape (see FIG 1); and a spherical shape.”

Regarding claim 6, Reed (FIG 1) discloses “wherein the first tubular portion (16) defines a lumen (interior) that is connected to the first cavity (see FIG 1), the second cavity (see FIG 1), and the third cavity (as modified by Yuan, 16 is connected to all of the cavities), the lumen associated with the first transverse inner cross sectional area (set forth in claim 1).”

Regarding claim 7, Reed (FIG 1) discloses “wherein the first cavity is defined by a third tubular portion (34) extending beyond an outer surface of the first tubular structure (see FIG 1), and the second cavity is 

Regarding claim 8, Reed (FIG 1) discloses “wherein the first tubular portion includes at least one borehole (where 64 is located) for hosting at least one sensor (64, Column 6 lines 63-65) or electric couplings to the at least one sensor.”

Regarding claim 10 as best understood, Reed (FIG 1) discloses “wherein the first longitudinal axis and the second longitudinal axis intersect the longitudinal axis of the single integral tube body at an angle between zero and ninety degrees (see FIG 1, sensor axis forms acute angle with horizontal axis).”

Regarding claim 11, the combination further teaches “including at least one thread (Yuan at 1b) at the first end or the second end (right end) to engage a pipe or a fitting (Yuan applied to Reed would evidently include a “fitting” threaded to 1b of Yuan such that a pipe connects to the valve outlet, as shown to the right of 90 in FIG 1 of Reed).”

Regarding claim 12, Reed (FIG 1) discloses “A plumbing device (as no further structure pertaining to “plumbing” as understood in the art (such as a water main, domestic water devices, etc.) is explicitly (or implicitly) claimed, “plumbing” is interpreted as intended use; therefore, despite no mention of plumbing, Reed is seen to read on the apparatus as Reed discloses a fluid handling device which includes water (and therefore capable of handling water associated with “plumbing” to some degree)) comprising: 
a fluid flow tube (10) comprising: 

the tube body defining a second cavity (opening in 32) for receiving a second ultrasonic sensor (24, described in Column 3 lines 48-64), the second cavity having a second longitudinal axis (axis of 32, 24, diagonal to horizontal axis) aligned with the first longitudinal axis (see FIG 1) such that the first longitudinal axis and the second longitudinal axis are the same (shown in FIG 1, 32 and 34 are coaxial by design to allow head-on communication between 26 and 24); 
the tube body including: 
a first tubular portion (16) having a first transverse cross sectional area (area of 16) that extends to a first end (left end) of the tube body (16), and 
a second tubular portion (92) … sized to receive (only shown schematically) a shut-off valve of a shut-off valve assembly (90, “shut-off” evidenced in Column 5 lines 29-30)….”
	Reed does not explicitly state “[and a second tubular portion] defining a third cavity having a second transverse inner cross sectional area larger than the first transverse inner cross sectional area of the first tubular portion, wherein the second transverse inner cross sectional area extends to a second end of the tube body, and the third cavity is [sized to receive a shut-off valve of a shut-off valve assembly]; a groove disposed in the second tubular portion of the tube body that mechanically couples to at least a part of the shut-off valve assembly; and a fitting engaging the tube body at the second end of the tube body”. It is noted that Reed clearly necessitates an assembly means for assembling valve assembly 90, which is merely shown as a schematic box, into the pipe path, and further necessitates means to connect a pipe to the right end of control valve assembly 90.
However, Yuan (FIG 2) teaches a valve assembly in a flow path configuration (and therefore analogous to Reed; further compatibility evidenced by threads 1b), the valve 4 being located within a tubular housing 1 (read on “tube body”) having an inlet portion 1a (corresponding to “first tubular portion”, of which comprises the “first transverse inner cross sectional area”), central portion between 5 and 1b, and outlet portion 1b (central and outlet read on “second tubular portion”), 
the portions increasing, from left to right, in interior size from 5 to the right opening (read on “second end”, of which comprises “a second transverse inner cross sectional area”), forming a horizontal cup-like cavity (read on “third cavity”, and furthermore the area of the cavity being larger than the inlet read on “a second transverse inner cross sectional area larger than the first transverse inner cross sectional area of the first tubular portion”) in the central and outlet portions, the cup-like cavity capable of receiving valve 4 (read on “sized to receive a shut-off valve”);
the housing further comprising 
a groove (lower opening where 3 resides; read as a “groove” in a similar manner to the applicant) formed in the housing that receives component 3 of the valve assembly in a free-rotating manner (read on “mechanically couples to”); and
female threads at outlet “second end” 1b (analogous to right end of 90 in Reed) to make the valve housing connectable to a male threaded tube (read on “fitting”).
Therefore it would have been obvious, at the time of filing, to modify the tube body and the corresponding valve space and configuration of Reed such that it comprises  “[and a second tubular portion] defining a third cavity having a second transverse inner cross sectional area larger than the first transverse inner cross sectional area of the first tubular portion, wherein the second transverse inner cross sectional area extends to a second end of the tube body, and the third cavity is [sized to receive a shut-off valve of a shut-off valve assembly]; a groove disposed in the second tubular portion of the tube 
“and a fitting engaging the tube body at the second end of the tube body (as combined and necessitated by Reed, a pipe would connect to 1b of Yuan)”, 
as applying a known assembly means to assemble the valve in the pipe system, as desired by Reed, would be within routine skill in the art. Additionally, the selection of particular dimensions, in this case different relative diameters, of the pipes to fit various structures within (a valve in both references) would achieve an expected result (the valve fitting in the flow path) and is within routine skill in the art. One benefit or doing so would be to provide an assembly that does not interfere with the sensor configuration (as the valve is inserted in a portion, which faces away from the sensors) for less interference between components during assembly/disassembly.

Regarding claim 15, Reed (FIG 1) further discloses “further comprising a first sensor mount (female threads of 34, described in Column 3 lines 42-43) arranged within the first cavity and a second sensor mount (female threads of 32, described in Column 3 lines 42-43) arranged within the second cavity, the first sensor mount including a first recess (threads read on “recess” as female threads are by definition a helical recess) hosting the first ultrasonic sensor (see FIG 1) and the second sensor mount including a second recess (threads read on “recess” as female threads are by definition a helical recess) hosting the second ultrasonic sensor (see FIG 1).”

Regarding claim 20, the combination further teaches “wherein the fitting (male pipe end coupled to 1b) includes a push-to-connect fitting or a threaded fitting (Yuan applied to Reed would evidently include a “fitting” threaded to 1b of Yuan such that a pipe connects to the valve outlet, as shown to the right of 90 in FIG 1 of Reed) to engage the fluid flow tube.”

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed/Yuan in view of Brown (US 20130291650).

Regarding claim 2, Reed is silent regarding “made of at least one of: brass; copper; stainless steel; plastic; or engineered composite material.”
	However, Brown (para 25) teaches it is known in the art to construct ultrasonic flowmeter tubes (analogous to Brown) where the body 12 is made of stainless steel.
	Therefore it would have been obvious, at the time of filing, to modify the tube of Reed/Yuan to be made of a specific material such that the tube is “made of at least one of: brass; copper; stainless steel; plastic; or engineered composite material”, as taught by Brown, as the assembly is substantially taught by the prior art, and choosing a known, preferred material to make said assembly is within routine skill in the art. In this case, a motivation for doing so would be to utilize a corrosion-resistant material.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed/Yuan in view of Smith et al (US 20150159351).

Regarding claim 13, the combination further teaches “further comprising: the shut-off valve enclosed within a hollow structure (Yuan 1) defining the third cavity (as set forth in the claim 12 rejection)…a stem (2) of the shut-off valve assembly … passing through a borehole (top opening where 2 resides of the hollow structure).”
 	Reed/Yuan are silent regarding “a motor of the shut-off valve assembly to impart motion to the shut-off valve; and [a stem of the shut-off valve assembly] mechanically coupling the shut-off valve to 
	However, Smith (FIGs 1-5) teaches a remote-actuated shutoff valve assembly 100 (analogous to 90 of Reed; also noted that the valve is structurally analogous to Yuan) comprising a control system 500, 600 to implement a control signal to a motor 300, the motor 300 moving a valve member 250 (para 28) via valve stem 252 that passes through a top borehole of the valve housing (see FIG 4).
	Therefore it would have been obvious, at the time of filing, to modify the electrically-actuated valve and valve-control system of Reed/Yuan such that the system comprises “a motor of the shut-off valve assembly to impart motion to the shut-off valve; and [a stem of the shut-off valve assembly] mechanically coupling the shut-off valve to the motor, [the stem passing through a borehole of the hollow structure]”, as taught by Smith, as Reed clearly requires a means to control a valve using an already-disclosed controller, and providing a known structure for doing so would be within routine skill in the art. In this case, motivation for doing so would be to provide a system capable of communicating with a remote hub (para 1), as necessitated by Reed.   

Regarding claim 14, Smith (FIG 5) further teaches “further comprising a control circuit board (602) for actuating the motor (para 28).”

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed/Yuan in view of Alcorn (US 20160335875).

Regarding claim 16, Reed (FIGs 1) further discloses “further comprising a control circuit … (system of 18, 42, and components connected therebetween read on “circuit as it comprise multiple electrically 
Reed is silent regarding “a control circuit board”.
However, Alcorn (FIGs 5a-6) teaches a flowmeter pipe (analogous to Reed) comprising a control circuit (FIG 3, para 69, analogous to circuit of Reed) for communicating the flow sensors, the circuit mounted on a circuit board 212.
Therefore it would have been obvious, at the time of filing, to modify the circuit assembly of Reed with “a control circuit board”, as taught by Alcorn, to provide the circuit in a manner that is mountable to the system, for a more compact assembly.

Regarding claim 18, Reed (FIGs 1) further discloses “further comprising: one or more sensors (64) arranged within one or more boreholes (64 is installed in an opening [read on “borehole”] of 16) of a tubular structure (16) defining a lumen (interior) of the fluid flow tube; and a sensor interface … (66 and associated circuitry) electrically coupled to one or more processors (42).”
Reed is silent regarding “a sensor interface board”.
However, Alcorn (FIGs 5a-6, 11b) teaches a flowmeter pipe (analogous to Reed) comprising a temperature sensor 210 connected to a main processing element 148 (analogous to 42 of Reed) control circuit (FIG 3, para 69, analogous to circuit of Reed) via a circuit board 212 (read on “sensor interface board”).
Therefore it would have been obvious, at the time of filing, to modify the temperature sensor and pyrometer circuitry of Reed with “a sensor interface board”, as taught by Alcorn, to provide the circuitry in a manner that is mountable to the system, for a more compact assembly.


Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed/Yuan in view of Yamamoto et al (US 7650903).

Regarding claim 4, Reed/Yuan are further silent regarding “wherein the hollow structure includes one or more grooves for engaging one or more elements of a housing of the fluid flow tube or receiving mechanical coupling components to mechanically couple the fluid flow tube to the housing.”
	However, Yamamoto (FIG 1) teaches it is known in the art of flow meters and valves (analogous to Alcorn/Yuan) to enclose the main flow tube 3, sensors 12 and 13, and valve 5 in a common single casing 2, the casing coupled to the valve housing 16 (analogous to hollow structure) via a groove (at 31) in the valve housing.
Therefore it would have been obvious, at the time of filing, to modify the apparatus of Reed/Yuan such that “wherein the hollow structure includes one or more grooves for engaging one or more elements of a housing of the fluid flow tube or receiving mechanical coupling components to mechanically couple the fluid flow tube to the housing”, as taught by Yamamoto, to provide a means for fully enclosing the apparatus, providing protection.

Regarding claim 17, Reed/Yuan are further silent regarding “further comprising a housing enclosing the fluid flow tube.”
However, Yamamoto (FIG 1) teaches it is known in the art of flow meters and valves (analogous to Alcorn/Yuan) to enclose the main flow tube 3, sensors 12 and 13, and valve 5 in a common single casing 2.
Therefore it would have been obvious, at the time of filing, to modify the apparatus of Reed/Yuan such that “further comprising a housing enclosing the fluid flow tube,” as taught by Yamamoto, to provide a means for fully enclosing the apparatus, providing protection.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed/Yuan in view of Alexander et al (US 4080837).

Regarding claim 9, Reed (FIG 1) discloses “wherein the at least one sensor (64) includes a pressure sensor or temperature sensor (64, Column 4 lines 63-65).”
	Reed is silent regarding “a thermocouple”. It is apparent Reed requires a type of temperature sensor known in the art.
	Alexander (FIG 1) teaches a flow measurement system analogous to Reed, and that it is known in the art to utilize a thermocouple as a temperature sensor (Column 5 lines 4-10) for a pyrometer system (like in Reed).
	Therefore it would have been obvious, at the time of filing, to modify the temperature sensor of Reed/Yuan to be “a thermocouple”, as taught by Alexander, as Reed necessitates a temperature sensor, and providing a conventional type of temperature sensor would be within routine skill. A motivation for doing so would be to provide a sensor compatible with a pyrometer and computer, as desired by both Reed and Alexander.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed/Yuan/Alcorn in view of Alexander.

Regarding claim 19, Reed (FIG 1) discloses “wherein the one or more sensors (64) include at least one of a pressure sensor or a temperature sensor (64, Column 4 lines 63-65).”
	Reed is silent regarding “a thermocouple”. It is apparent Reed requires a type of temperature sensor known in the art.
Alexander (FIG 1) teaches a flow measurement system analogous to Reed, and that it is known in the art to utilize a thermocouple as a temperature sensor (Column 5 lines 4-10) for a pyrometer system (like in Reed).
	Therefore it would have been obvious, at the time of filing, to modify the temperature sensor of Reed/Yuan/Alcorn to be “a thermocouple”, as taught by Alexander, as Reed necessitates a temperature sensor, and providing a conventional type of temperature sensor would be within routine skill. A motivation for doing so would be to provide a sensor compatible with a pyrometer and computer, as desired by both Reed and Alexander.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753